                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


Luis Padin,                                   )
                                              )
              Plaintiff,                      ) CASE NO. 19-cv-504-SMY
       vs.                                    )
                                              )
Officer Justin Kempfer et al                  )
                                              )
              Defendant.                      )


                                 ORDER FOR AND NOTICE OF
                                 SETTLEMENT CONFERENCE

TO ALL PARTIES AND COUNSEL OF RECORD:

A settlement conference in the above case is set before the Honorable Gilbert C. Sison, U.S.

Magistrate Judge, via Zoom video conferencing on August 3 at 9:00 a.m.

 The parties are directed to submit ex parte and under seal to Judge Sison a SETTLEMENT

CONFERENCE STATEMENT, in the form attached hereto, on or before July 20, 2021 setting

forth, among other things, each party’s position concerning factual issues, issues of law,

damages or relief requested, and the party’s settlement position and grounds therefor. Such

settlement statement may be mailed to Judge Gilbert C. Sison, U.S. Courthouse, 750

Missouri Avenue, East St. Louis, Illinois 62201, in an envelope marked “Confidential -

Submitted Under Seal,” or if the parties prefer, they may submit their settlement statement

to   Judge   Sison   via   his   official   proposed   document   e-mail   address,   which   is

GCSpd@ilsd.uscourts.gov, or they may fax it to him at (618) 482-9195. The settlement

statement is NOT to be electronically or manually filed with the U.S. Clerk’s Office as it is

not part of the official court record. Neither the settlement statement nor the contents thereof

shall be disclosed to any other party, and the same shall remain under seal to be opened only

by the Court. Pertinent evidence to be offered at trial, documents or otherwise, should be
brought to the settlement conference for presentation to the settlement judge if thought

particularly relevant.




Neither the settlement conference statements nor communications during the settlement

conference with the settlement judge can be used by either party in the trial of this case.

In addition to counsel who will try the case being present, the individual parties shall also

be present, and in the case of corporate parties, associations or other entities, and insurance

carriers, a representative executive with unrestricted authority to discuss, consider, propose

and agree, or disagree, to any settlement proposal or offer shall also be present.

In the event settlement authority delegated to any defense representative appearing at the

settlement conference has been set by a committee and such authority may not be unilaterally

exceeded in any amount by the representative designated to attend the settlement conference,

then the entire committee must be fully identified in the defense settlement statement (name,

position, work address for each member) AND the entire committee or a quorum thereof

empowered to enter into any agreement to settle the case MUST attend the settlement

conference. Failure to follow this directive may result in a rescheduled settlement conference

AND payment of attorney's fees, expenses and other costs incurred by any other party during

preparation for the settlement conference and attendance at the conference. Additional

sanctions, including default, may be appropriate.

IF ANY PARTY BELIEVES THAT A SETTLEMENT CONFERENCE WOULD BE FUTILE,

THEN THAT PARTY SHALL CONTACT THE COURT NOT LATER THAN SEVENTYTWO
HOURS PRECEDING THE SCHEDULED SETTLEMENT CONFERENCE.
      IT IS SO ORDERED.

        DATED: June 21, 2021
                                                    s/Gilbert C. Sison
                                                    HON. GILBERT C. SISON
                                                    UNITED STATES MAGISTRATE JUDGE
          IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                    )
                         Plaintiff(s),              )
                                  vs.
        CASE NO.
                                                    )
                         Defendant(s).              )

          SETTLEMENT STATEMENT OF ________________, ATTORNEY FOR ______________

This Settlement Statement is submitted ex parte pursuant to Order of the Court and shall not become a
part of the official court file. Neither this statement nor communication during the settlement conference
with the settlement judge can be used by any party in the trial of the case. This statement should not
exceed five (5) pages in length.
    Your position or interpretation of the factual issues:

    Your position as to the issues of law:

    Name of Trial Attorney:

    Name of person(s) with ultimate settlement authority who will be present at the Settlement
    Conference. If insurance is involved, include name of carrier and name of its representative with
    unrestricted authority:

    Nature of relief requested:

    Nature and extent of injuries, if applicable:

    Outline of your discovery plan including your estimate of the total number of depositions you expect
    to take:

    Nature and extent of discovery completed to date:

    Your estimate of the total expenses to your client to the present and through trial including (a) legal
    fees, (b) travel expenses, (c) expert witness fees and expenses, (d) cost of deposition transcripts, (e)
    witness fees, and (f) any other foreseeable miscellaneous expenses:

     Summarize settlement discussions you have had with opposing party including demands and offers:

    Date of last settlement discussion:

    DATED:
                                                             ________________________________
                                                             Responsible Attorney
